
	
		I
		112th CONGRESS
		1st Session
		H. R. 904
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Sensenbrenner
			 (for himself, Mr. Ryan of Wisconsin,
			 Mr. Petri, and
			 Mr. Duffy) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To prohibit the Secretary of Transportation from
		  providing grants or any funds to a State, county, town, or township, Indian
		  tribe, municipal or other local government to be used for any program to check
		  helmet usage or create checkpoints for a motorcycle driver or
		  passenger.
	
	
		1.Prohibition of funds to check
			 helmet usage or create checkpoints for a motorcycle driver or
			 passengerThe Secretary of
			 Transportation may not provide a grant or any funds to a State, county, town,
			 or township, Indian tribe, municipal or other local government to be used for
			 any program to check helmet usage or create checkpoints for a motorcycle driver
			 or passenger.
		
